UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 02-4818
MICHAEL C. GOODSON, a/k/a Larry
Allen Taylor,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
                Lacy H. Thornburg, District Judge.
                          (CR-01-212-3)

                      Submitted: May 12, 2003

                      Decided: May 23, 2003

 Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Julia G. Mimms, LAW OFFICE OF JULIA G. MIMMS, P.A., Char-
lotte, North Carolina, for Appellant. Robert J. Conrad, Jr., United
States Attorney, Kenneth M. Smith, Assistant United States Attorney,
Jennifer M. Hoefling, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.
2                     UNITED STATES v. GOODSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Michael C. Goodson pled guilty to one count of making, uttering,
and possessing forged and counterfeit securities and aiding and abet-
ting in the same, in violation of 18 U.S.C. §§ 2, 513(a) (2000). He
appeals his sentence, arguing that the district court erred in including
an estimated value for blank checks in the determination of the
amount of loss caused by his conduct. We find no clear error, and
therefore affirm.

   Goodson successfully negotiated twenty-one counterfeit checks,
causing an actual loss of $24,352.08. Fifty-three non-negotiated
checks were recovered from Goodson. These checks were written in
different amounts, with a total intended loss from the non-negotiated
checks of $53,394.13. Goodson had also produced 123 blank counter-
feit checks. In determining the amount of loss attributable to the blank
checks, the sentencing court calculated the average amount per check
as to the negotiated and non-negotiated checks and multiplied that
average loss by the number of blank checks recovered from Goodson.
The court then added this product to the sum of the negotiated and
non-negotiated counterfeit checks. The resulting amount was used to
determine Goodson’s offense level.

   On appeal, Goodson contends that the blank checks were not secur-
ities, and therefore the district court erred in estimating an amount of
loss with respect to those checks. While it is not clear whether the
blank checks would constitute "securities" for purposes of a convic-
tion under § 513(a), compare United States v. Wade, 266 F.3d 574,
584 (6th Cir. 2001), cert. denied, 535 U.S. 964 (2002), with 18 U.S.C.
§ 513(c)(3), including an estimate of loss with respect to the blank
checks was appropriate for sentencing purposes. See United States v.
Robbio, 186 F.3d 37, 43-44 (1st Cir. 1999) (upholding use of average
value of negotiated counterfeit checks to determine intended loss with
                      UNITED STATES v. GOODSON                         3
respect to blank checks and blank check paper); United States v.
Chappell, 6 F.3d 1095, 1101 (5th Cir. 1993) (determining intended
loss with respect to blank checks by using average value of negotiated
counterfeit checks).

   In determining the loss amount for sentencing purposes, the court
may use the intended loss if that amount is more than the actual loss.
U.S. Sentencing Guidelines Manual § 2F1.1, comment. n.8 (2000).
The amount of "the loss need not be determined with precision. The
court need only make a reasonable estimate of the loss given the
available information." USSG § 2F1.1, comment. n.9. The loss with
respect to non-negotiated instruments may be estimated by determin-
ing an average loss of negotiated instruments. Id.; see Robbio, 186
F.3d at 43-44; United States v. Jackson, 155 F.3d 942, 948 (8th Cir.
1998); Chappell, 6 F.3d at 1101. Here, the district court used the
amount of loss associated with the negotiated checks and the intended
loss amount with respect to the non-negotiated but completed checks
to determine an average amount per check. The court then multiplied
the average check amount by the number of blank checks found in
Goodson’s possession. The district court did not clearly err in its esti-
mation of the intended loss attributable to Goodson. See United States
v. Wells, 163 F.3d 889, 900 (4th Cir. 1998) (providing standard of
review).

   Accordingly, we affirm Goodson’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                            AFFIRMED